     Case 2:20-cv-00200-TLN-CKD Document 32 Filed 03/22/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11       LAURENCIO MARTINEZ QUINTERO,                  No. 2:20-cv-00200-TLN-CKD
12                       Petitioner,
13            v.                                       ORDER
14       TAMMY FOSS,
15                       Respondent.
16

17           Petitioner Laurencio Martinez Quintero (“Petitioner”), a state prisoner proceeding pro se,

18   has filed this Application for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. The matter

19   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

20   Rule 302.

21           On December 29, 2020, the magistrate judge filed findings and recommendations herein

22   which were served on all parties and which contained notice to all parties that any objections to

23   the findings and recommendations were to be filed within fourteen days. (ECF No. 28.) On

24   February 16, 2021, Petitioner timely filed Objections to the Findings and Recommendations.1

25   (ECF No. 31.)

26   ///

27
     1
            Plaintiff requested and was granted a 60-day extension of time to file objections. (ECF
28   Nos. 29, 30.)
                                                      1
     Case 2:20-cv-00200-TLN-CKD Document 32 Filed 03/22/21 Page 2 of 3


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304(f), this

 2   Court has conducted a de novo review of this case. See also McDonnell Douglas Corp. v.

 3   Commodore Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920

 4   (1982). Having reviewed the file under the applicable legal standards, the Court finds the

 5   Findings and Recommendations to be supported by the record and by the magistrate judge’s

 6   analysis.

 7          Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the Court has

 8   considered whether to issue a certificate of appealability. Before Petitioner can appeal this

 9   decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

10   Where the petition is denied on the merits, a certificate of appealability may issue under 28

11   U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a

12   constitutional right.” 28 U.S.C. § 2253(c)(2). The Court must either issue a certificate of

13   appealability indicating which issues satisfy the required showing or must state the reasons why

14   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on

15   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that

16   jurists of reason would find it debatable whether the district court was correct in its procedural

17   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid

18   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.

19   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 484–85 (2000)). For the reasons set forth in the

20   Findings and Recommendations (ECF No. 28), the Court finds that issuance of a certificate of
21   appealability is not warranted in this case.

22          Accordingly, IT IS HEREBY ORDERED that:

23          1. The Findings and Recommendations filed December 29, 2020 (ECF No. 28), are

24   ADOPTED IN FULL; and

25          2. Claims 7–13 in Petitioner’s Second Amended Petition for Writ of Habeas Corpus are

26   summarily DISMISSED;
27          3. With respect to Claim 6, Petitioner’s Motion for a Stay pursuant to Rhines v. Weber,

28   544 U.S. 269, 278 (2005), is DENIED (ECF No. 22);
                                                         2
     Case 2:20-cv-00200-TLN-CKD Document 32 Filed 03/22/21 Page 3 of 3


 1          4. Petitioner’s Second Amended Petition for a Writ of Habeas Corpus is DISMISSED as

 2   a mixed petition containing both exhausted and unexhausted claims; and

 3          5. This case is remanded to the magistrate judge for further proceedings as to Claims 1–5

 4   in the Second Amended Petition.

 5          IT IS SO ORDERED.

 6   DATED: March 19, 2021

 7

 8

 9
                                                      Troy L. Nunley
10                                                    United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
